Case: 11-60150   Document: 00511598690   Page: 1   Date Filed: 09/09/2011




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                September 9, 2011

                                No. 11-60150                      Lyle W. Cayce
                              Summary Calendar                         Clerk



KYLE P. TATE,

                                          Plaintiff-Appellant,
v.

LYNN T. CARVEL, M.D.; DESOTO DIAGNOSTIC IMAGING, L.L.C., d/b/a
CARVEL IMAGING; METHODIST LE BONHEUR HEALTHCARE and
MEMPHIS RADIOLOGICAL PROFESSIONAL CORPORATION, Joint
Ventures,

                                Defendants-Appellees.
-----------------------------------------------------------

LYNN T. CARVEL, M.D.,

                                          Plaintiff-Appellee,

v.

KYLE P. TATE,

                                          Defendant-Appellant.



                 Appeals from the United States District Court
                    for the Northern District of Mississippi
                              USDC 2:08-CV-57


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
   Case: 11-60150       Document: 00511598690         Page: 2     Date Filed: 09/09/2011



                                       No. 11-60150

PER CURIAM:*
       Kyle P. Tate appeals from a district court judgment confirming an
arbitration award. He argues that the judgment must be vacated because of a
defect in service. However, Tate has waived this issue by not raising it in the
district court, and we therefore AFFIRM.
       Tate worked with his sister, Appellee Lynn Carvel. After losing his job,
Tate filed a lawsuit seeking damages for breach contract and for retaliatory
termination. Carvel filed a motion to compel arbitration. The district court
granted Carvel’s motion, and the parties proceeded to arbitration under the
American Arbitration Association.
       The arbitration panel dismissed all of Tate’s claims and awarded Carvel
the expenses incurred in compelling arbitration. Then, Carvel returned to the
district court where Tate had first filed his lawsuit and filed a motion to enter
judgment on the arbitration award. Carvel served Tate directly via paper and
electronic mail, as well as through Tate’s attorneys of record. Despite this
notification, Tate filed no response, and the district court entered judgment on
the arbitration award.
       A party who fails to timely object to a court’s personal jurisdiction waives
the defense. Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee,
456 U.S. 694, 704 (1982). This is not a case where Tate was simply unaware of
the district court proceedings. To the contrary, Tate received Carvel’s motion–on
multiple occasions–and chose to make no objection to the form of service. He
may not make that objection now on appeal. Moreover, to the extent Tate
objects to a lack of jurisdiction, the district court retained jurisdiction to enter




       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.

                                              2
   Case: 11-60150   Document: 00511598690     Page: 3   Date Filed: 09/09/2011



                                 No. 11-60150

judgment on the arbitration award from Tate’s original lawsuit. See T & R
Enter., Inc. v. Cont’l Grain Co., 613 F.2d 1272, 1279 (5th Cir. 1980).
      For the forgoing reasons, the district court’s judgment is AFFIRMED.




                                       3